Citation Nr: 1813682	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-33 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cubital tunnel syndrome of the right upper extremity, to include secondary to right shoulder strain with infrequent dislocations and cervical strain with myofascial syndrome with trigger points.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1991 to December 1998; October 2002 to April 2003; July 2004 to September 2004; August 2009 to September 2010; September 2011 to December 2011; with additional service in the Reserve from December 2000 to January 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified in a December 2016 videoconference Board hearing. The transcript is of record.

A November 2015 rating decision denied service connection for maxillary sinusitis. In January 2016, the Veteran submitted a Notice of Disagreement (NOD) to the November 2015 rating decision. Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). The RO has acknowledged this NOD in a January 2016 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending. As such, this situation is distinguishable from Manlincon where an NOD had not been recognized. As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case. As Manlincon is not applicable, the Board declines to remand this issue adjudicated in November 2015 for the issuance of an SOC and instead refers the matter to the RO to issue one.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND


Unfortunately, due to reasons that follow, a remand is required. Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

The Veteran was diagnosed with cubital tunnel syndrome of the right upper extremity in September 2006. In August 2013, a VA medical opinion was provided. The examiner found there was clear and unmistakable evidence that the Veteran's cubital tunnel syndrome existed prior to service and was not aggravated beyond its natural progression by active duty service. However, the examiner explained further that it was the examiner's opinion that the condition in question was "DIRECTLY" related to the Veteran's service and was not aggravated apparently based on some confusion regarding the date of onset. In May 2014, the Veteran stated that her carpal tunnel syndrome was aggravated while lifting air-evacuation patients. In July 2014, another VA medical opinion was provided to address the new evidence. The examiner opined that the Veteran's right cubital tunnel syndrome is less likely as not aggravated by her time in-service. 

The Board finds that the July 2014 VA medical opinion is not adequate for adjudication. The Veteran's cubital tunnel syndrome was not noted upon entrance to service and therefore the presumption of soundness attaches. See 38 U.S.C. § 1111 (2012). When the presumption of soundness applies, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question preexisted active service, if VA does not also meet its evidentiary burden of showing that the disability was clearly and unmistakably not aggravated during service. See Wagner v. Principi, 370 F.3d 1089, 1096 (2004). Although the August 2013 VA medical opinion found that the Veteran's cubital tunnel syndrome was clearly and unmistakably not aggravated by service, the most recent medical opinion, which addressed new evidence provided by the Veteran, opined that the Veteran's cubital tunnel syndrome was less likely than not aggravated by service. Therefore, another medical opinion is required to determine whether the Veteran's cubital tunnel syndrome clearly and unmistakably was not aggravated by her service.   

Further, in December 2016 the Veteran testified in a Board hearing. At the Board hearing the Veteran raised the theory of secondary service connection based on aggravation. The Veteran indicated that her right shoulder and neck may have aggravated her cubital tunnel syndrome in her right extremity. The Board notes that the Veteran is currently service-connected for a right shoulder strain with infrequent dislocations and a cervical strain with myofascial syndrome with trigger points. As such, a medical opinion is required to determine whether the Veteran's cubital tunnel syndrome was aggravated by her service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination with an appropriate examiner to obtain a supplemental medical opinion regarding the etiology of the claimed right cubital tunnel syndrome. The entire claims file should be made available to the examiner, who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination. A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. The examiner should address the following:

(a). Provide an opinion as to whether the Veteran's preexisting cubital tunnel syndrome of the right upper extremity was clearly and unmistakably not aggravated beyond its natural progression in service. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening beyond that due to the natural disease process. The examiner should identify specific evidence in the record that supports his or her conclusions.

(b). Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right cubital tunnel syndrome was aggravated beyond its natural progression by her service-connected right shoulder strain with infrequent dislocations. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

(c). Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cubital tunnel syndrome was aggravated beyond its natural progression by her service-connected cervical strain with myofascial syndrome with trigger points. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

(d). The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




